DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 06/15/2022 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 5-7, 11 and 15-17 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019)
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Examiner will remind Applicant that during the interview on May 23, 2020, it was recommended by the Examiner to incorporate “more details/functionality regarding the AI model in lieu of merely reciting it and using it as an abstract idea. Recommendations included in at least adding any retraining/refining of the data used”. In review of the claims as currently written, the AI aspects are claimed in a generic manner and being used as a tool to carry out the abstract idea. The mere recitation of AI aspects does not take it out of being directed to the groupings of abstract ideas. Furthermore, AI aspects show no evidence of retraining, modifying, updating or refining of the data. Examiner further maintains that the elements presented in the claims are merely generic computing devices implemented on a computer. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity of the type of data, computational data analysis without meaningful limitations within the claims that amount to significantly more is a judicial exception (i.e. abstract idea).
Regarding Applicant’s assertion that the claims do not fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, Examiner respectfully disagrees. Examiner will remind Applicant that consideration was had for each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for§ 101 eligibility. Furthermore, Examiner did not read limitations from the specification into the claim, but merely stated support for the fact that the claims as currently written fall into that grouping of abstract ideas. 
Examiner will further note an important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. In this analysis, the claims do not reflect the disclosed improvement or effectively demonstrate an improvement to existing technology.
Regarding DDR, in DDR Holdings, the court found the claims to be patent eligible because the claims recites the solution of a hybrid webpage that co-displays the look and feel of the first website with the desired content from the second website. The court found such solution to be rooted in computer technology because there was no other way to accomplish such solution. The computer was an essential part of performing the solution. On the other hand, the current claims as they are currently presented, the computer components are not an essential part in accomplishing the business process described in the claims. Although the current claims recite functions performed by a computer system, such functions are not found to be significantly more.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of predicting performance metrics.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites executing a script that obtains, one or more data requirements; periodically receiving data based on the one or more data requirements, the data relating to a plurality of target predictors relating to CPU, input- output, memory, network and application logs; segregating the data into multiple components comprising a residual component and a rhythm component, the residual component representing variance data and the rhythm component representing static data; based on the residual component, using a time-series algorithm to generate at least one from among an artificial intelligence model, a machine learning model and a deep learning model, which generates rolling model prediction data; combining the rhythm component with the rolling model prediction data; identifying one or more peak points responsive to time-series analysis of the combined rhythm component and rolling model prediction data; categorizing the one or more peak points into known peaks and unknown peaks; and generating a mitigation response for the unknown peaks.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic principles/practices taking place, notably mitigating risk as highlighted for example in Para 0008 of Applicant’s specification. Furthermore, the recitation of artificial intelligence model, machine learning model and a deep learning model does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 2-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a memory, an interface, a computer processor, an interface, a computer database and one or more data sources. The memory, an interface, a computer processor, an interface, a computer database and one or more data sources are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a memory, an interface, a computer processor, an interface, a computer database, one or more data sources and the generic computing elements described in the Applicant’s specification in at least Para 0048. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	In addition, the “receiving” and “obtains” steps recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 11-20, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 11-20 are directed to the abstract idea of predicting performance metrics.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites executing a script that obtains, one or more data requirements; periodically receiving data based on the one or more data requirements, the data relating to a plurality of target predictors relating to CPU, input-output, memory, network and application logs; segregating the data into multiple components comprising a residual component and a rhythm component, the residual component representing variance data and the rhythm component representing static data; based on the residual component, creating a model to generate using a time-series algorithm to generate at least one from among an artificial intelligence model, a machine learning model and a deep learning model, which generates rolling model prediction data; combining the rhythm component with the rolling model prediction data; identifying one or more peak points responsive to time-series analysis of the combined rhythm component and rolling model prediction data; categorizing the one or more peak points into known peaks and unknown peaks; and generating a mitigation response for the unknown peaks.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic principles/practices taking place, notably mitigating risk as highlighted for example in Para 0008 of Applicant’s specification. Furthermore, the recitation of artificial intelligence model, machine learning model and a deep learning model does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 12-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of an interface, a computer database and one or more data sources. The interface, a computer database and one or more data sources are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 11 includes various elements that are not directed to the abstract idea under 2A. These elements include an interface, a computer database, one or more data sources and the generic computing elements described in the Applicant’s specification in at least Para 0048. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	In addition, the “receiving” and “obtains” steps recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.


Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s argument that the cited art Kaushik, does not teach of a “segregating data…into a residual component…”, Examiner respectfully disagrees. In the cited portions of Kaushik provided in the previous Office Action, it states that Kaushik has the ability to use “statistical analysis techniques for taking a subset of data points to identify trends and patterns in a larger set of data points”. Thus the ability to segregate data into a residual component is taught by Kaushik. In regards to the other arguments, they are moot in light of the newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filho et al. (US 9,953,066 B2) in view of Kaushik et al. (US 10,949,116 B2) in view of Bansal et al. (US 2017/0220939 A1) further in view of Arndt et al. (US 2013/0086431 A1).
	Regarding Claim 1, Filho teaches the limitations of Claim 1 which state
	a memory that stores historical performance data (Filho: Col 11 lines 24-32 via In step 301, the one or more monitoring means 203 monitor, collect, aggregate, organize, and store raw data in raw-data repository 205. This raw data, as described in FIG. 2, may comprise any sort of information related to the health, availability, utilization, queue times, response times, environmental conditions, or other characteristics of one or more monitored systems 201, where the characteristic is relevant to support, performance, or maintenance of the monitored systems 201);
	an interface that retrieves historical performance data from one or more data sources (Filho: Col 9 lines 44-51, Col 12 lines 27-52 and Col 16 lines 4-11 via In some embodiments, the raw-data repository 205 consists of data stored in only one data-storage format, such as the IBM SMF file format, an Oracle relational database, extensible markup language (XML), or a flat-file format. In other embodiments, the data stored in repository 205 may be stored in several formats that do not differ to an extent that prevents them from being queried by the query means of step 303, FIG. 3; In step 303, central computer 101 queries the raw data in raw-data repository 205 in accordance with predefined query criteria. This query may be performed by any means known to those skilled in the art, such as one or more SQL queries, an other type of database lookup, or an indexed search… The query of step 303 may retrieve data according to any criteria that fit the requirements of the support personnel responsible for the monitored systems 201);
	a computer processor coupled to the memory and the interface and programmed to perform the steps of (Filho: Col 8 lines 54-58 via Embodiments of the present invention may be implemented as a method performed by a processor of a computer system, as a computer program product, as a computer system, or as a processor-performed process or service for supporting computer infrastructure):
	executing a script that obtains, via the interface, one or more data requirements from a computer database (Filho: Col 11 lines 24-32, Col 12 lines 42-52 via In step 301, the one or more monitoring means 203 monitor, collect, aggregate, organize, and store raw data in raw-data repository 205. This raw data, as described in FIG. 2, may comprise any sort of information related to the health, availability, utilization, queue times, response times, environmental conditions, or other characteristics of one or more monitored systems 201, where the characteristic is relevant to support, performance, or maintenance of the monitored systems 201. The query of step 303 may retrieve data according to any criteria that fit the requirements of the support personnel responsible for the monitored systems 201. Such criteria may comprise a broad range of conditions and characteristics, and may comprise, but are not limited to, selection of data associated with a particular subset of monitored systems 201; with a set of systems 201 that are owned or used by one or more specified clients or businesses; or with a particular system parameter or class of parameters, such as utilization statistics, system response times, network traffic figures, or available storage capacity);
	periodically receiving data from one or more data sources based on the one or more data requirements, the data relating to a plurality of target predictors relating to CPU, input- output, memory, network and application logs (Filho: Col 9 lines 60-67, Col 11 lines 33-49 via Such raw data might include, for example, CPU-utilization or memory- utilization statistics of a computer processor, storage-capacity data of a hard drive, a fluctuation in a number of concurrent users, tasks, or processes of a computing resource, network traffic statistics, a description of how network resources are allocated to various types of multimedia content, records of time-dependent or season-dependent fluctuations in usage, system-response times, database-access times, application-response times, communications latency times, ambient temperatures or humidity levels within or external to a device chassis, or power - consumption figures… In some embodiments, the raw data stored in repository 205 is continuously updated such that the stored data represents a current or a nearly current description of a state of a characteristic of a monitored entity 201. In other embodiments the raw data repository is updated periodically, at certain predefined times, in response to certain events, on demand, or as a function of the operation of the monitored systems 201 or of the monitoring means 203);
	rhythm component representing static data (Filho: Col 11 lines 33-49 via Such raw data might include, for example, CPU-utilization or memory- utilization statistics of a computer processor, storage-capacity data of a hard drive, a fluctuation in a number of concurrent users, tasks, or processes of a computing resource, network traffic statistics, a description of how network resources are allocated to various types of multimedia content, records of time-dependent or season-dependent fluctuations in usage, system-response times, database-access times, application-response times, communications latency times, ambient temperatures or humidity levels within or external to a device chassis, or power - consumption figures. Many other types of raw data may be gathered, depending on specific needs of each implementation of a system 201. In some embodiments, collected raw data may comprise composite or complex types of data that identify relationships among two or more types of monitored data).
	However, Filho does not explicitly disclose the limitations of Claim 1 which state segregating the data into multiple components comprising a residual component, the residual component representing variance data.
	Kaushik though, with the teachings of Filho, teaches of
	segregating the data into multiple components comprising a residual component, the residual component representing variance data (Kaushik: Col 4 lines 18-38, Col 8 lines 36-49 via The capacity modeling module 122 is configured to generate a plurality of model-specific storage resource capacity predictions utilizing the historical storage resource utilization data and respective ones of a plurality of time series capacity prediction forecasting models. The plurality of time series capacity prediction forecasting models may include at least a first time series capacity prediction forecasting model that takes into account a first type of seasonality and trend factors and at least a second time series capacity prediction forecasting model that takes into account a second type of seasonality and trend factors. The first and second types may correspond to different “frequencies” of seasonality and trends. For example, the first type of seasonality and trend factors may correspond to weekly patterns, while the second type of seasonality and trend factors may correspond to daily patterns. It should be noted, however, that the “type” of seasonality and trend factors may result in the same model behaving differently (e.g., detecting different frequencies of seasonality and trends) under different conditions. It is difficult to determine the particular frequency of seasonality and trends that a model will consider under such different conditions. A capacity prediction algorithm may involve identifying historical storage resource utilization data. The historical storage resource utilization data may be used to forecast storage utilization using various models. The historical storage resource utilization data may be user-specific, or may be for a collection of multiple users. In some cases, the historical storage resource utilization data comprises sampled data, using statistical analysis techniques for taking a subset of data points to identify trends and patterns in a larger set of data points. Before forecasting, the data may be subject to various preprocessing. The historical storage resource utilization data may include real-time storage resource utilization data that is noisy, and the pre- processing may be performed to reduce or eliminate such noise).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filho with the teachings of Kaushik, in order to have segregating the data into multiple components comprising a residual component, the residual component representing variance data. Furthermore, Kaushik has the ability to use “statistical analysis techniques for taking a subset of data points to identify trends and patterns in a larger set of data points”. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Filho does not explicitly disclose the limitation of Claim 1 which states based on the residual component, using a time-series algorithm to generate at least one from among an artificial intelligence model, a machine learning model and a deep learning model, which generates rolling model prediction data.
	Bansal though, with the teachings of Filho/Kaushik, teaches of 
	based on the residual component, using a time-series algorithm to generate at least one from among an artificial intelligence model, a machine learning model and a deep learning model, which generates rolling model prediction data (Bansal: Para 0041-0042 via the machine learning training may be performed once for a given multi-horizon prediction result in order to generate the initial prediction model. However, in other embodiments, the machine learning training may be redone using a different split of the time series data for the parameter. It is particularly efficient, however, (for a given multi-horizon prediction result) to perform machine learning once to fit an initial prediction model to the training data, and then to use the same validation data to use in conjunction with external data to tune to the final prediction model for each horizon in the multi-horizon prediction result. The prediction trigger 240 causes the multi-horizon prediction model to redo the multi-horizon prediction. For instance, the multi-horizon prediction may be done periodically and/or in response to the detection of one or more events. As an example, the prediction may be performed at a regular cadence such as daily or weekly to provide a frequently updated rolling prediction of values of important parameters. As another example, the event that triggers the prediction might be that the external data itself has changed. When the multi-horizon prediction is re-performed, the prediction may be based on shifted time series data produced by the time series data splitter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filho/Kaushik with the teachings of Bansal in order to have based on the residual component, using a time-series algorithm to generate at least one from among an artificial intelligence model, a machine learning model and a deep learning model, which generates rolling model prediction data.
	The combination of Filho/Kaushik/Bansal, teaches the limitation of Claim 1 which states 
	combining the rhythm component with the rolling model prediction data (Filho: Col 14 lines 57-62 via In step 307, the central computer 101 updates the historical data stored in the history repository 207 by storing the merged data of step 305 in the history repository 207. This newly updated data will be retrieved during the performance of step 305 the next time that the method of FIG. 3 is performed).
	In addition, Filho does not explicitly disclose the limitations of Claim 1 which state identifying one or more peak points responsive to time-series analysis of the combined rhythm component and rolling model prediction data; categorizing the one or more peak points into known peaks and unknown peaks; generating a mitigation response for the unknown peaks.
	Arndt though, with the teachings of Filho/Kaushik/Bansal, teaches of
	identifying one or more peak points responsive to time-series analysis of the combined rhythm component and rolling model prediction data (Arndt: Para 0015 via As noted, some computing tasks can regularly exhibit so-called "spikey" behavior, where the amount of computing resources consumed by the computing task suddenly and dramatically change. For example, the amount of storage space, memory allocation, or CPU utilization, etc., can suddenly increase (or spike) as part of normal program operation);
	categorizing the one or more peak points into known peaks and unknown peaks (Arndt: Para 0015-0019 via identification of “standard” activity, “spike” activity, and spikes outside of those periods);
	generating a mitigation response for the unknown peaks (Arndt: Para 0048 via At step 420, if the performance metric exceeds the second threshold determined using the second model (i.e., the spike-standard threshold), then at step 425 an alarm message may be sent regarding the performance metric. Otherwise, if the evaluation of the performance metric indicates that the performance metric, while experiencing a spike, is experiencing a "normal" spike, then the system returns to step 405 to wait for the next sampling period).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filho/Kaushik, with the teachings of Arndt in order to have identifying one or more peak points responsive to time-series analysis of the combined rhythm component and rolling model prediction data; categorizing the one or more peak points into known peaks and unknown peaks; generating a mitigation response for the unknown peaks. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 2, Filho/Kaushik/Bansal/Arndt teaches the system of claim 1, 
	wherein the known peaks comprise seasonal batch jobs, weekly batch jobs and high traffic time periods (Arndt: Para 0015-0019 via in at least definition of what peaks mean).
	Referring to Claim 3, Filho/Kaushik/Arndt teaches the system of claim 1, 
	wherein the unknown peaks represent performance data spikes (Arndt: Para 0015- 0019 via in at least defining spikes not considered normal/outside of a “normal” spike).
	Referring to Claim 4, Filho/Kaushik/Bansal/Arndt teaches the system of claim 3, 
	wherein the performance data spikes are a result of one or more: database timeouts, high input output response times and virtual machine out of memory (Arndt: Para 0015 via As noted, some computing tasks can regularly exhibit so-called "spikey" behavior, where the amount of computing resources consumed by the computing task suddenly and dramatically change. For example, the amount of storage space, memory allocation, or CPU utilization, etc., can suddenly increase (or spike) as part of normal program operation. However, the Same can occur when a process crashes (or otherwise operates abnormally). Accordingly, jobs or processes which exhibit "spikey" behavior make it challenging to determine whether a current spike in resource consumption (e.g., memory usage or processor utilization) indicates that something has gone wrong with a system function or with one of the jobs running on the system. That is, the problem could be rooted in something other than the job. For example, a communication device problem could cause a sudden increase in transaction response times. Thus, it is difficult for a predictive analysis tool to discern between a periodic spike in behavior resulting from the normal operations of a "spikey" job or process and an error condition that results in spikes in resource consumption).
	Referring to Claim 5, Filho/Kaushik/Bansal/Arndt teaches the system of claim 1, 
	wherein the prediction data is for predetermined time period (Arndt: Para 0018 via This approach greatly reduces the data retention requirements for the predictive analysis tool. Specifically, data used to model the "normal-standard" or standard value may be maintained for a shorter retention period. That is, historical data used to model resource consumption for non-spike periods (i.e., the "normal-standard") may be based on a relatively short time-window (e.g., a period of one month), while data used to model spike periods (i.e., the "Spike-standard") can reach back over a much longer period (e.g., a period of one year) in order to retain a representative sample. However, as the spikes occur less frequently, storing longer periods of modeling data for the "spike normal") does not result in unacceptable amounts of storage resources to be dedicated to the predictive analysis tool. Further, storing the data in this manner also reduces overall processing time, since the "normal-standard" model is not based on a long-history of the values sampled for the performance metric).
	Referring to Claim 6, Filho/Kaushik/Bansal/Arndt teaches the system of claim 1, 
	wherein the prediction data is represented as weekly trends (Kaushik: Col 4 lines 17-38 via The capacity modeling module 122 is configured to generate a plurality of model-specific storage resource capacity predictions utilizing the historical storage resource utilization data and respective ones of a plurality of time series capacity prediction forecasting models. The plurality of time series capacity prediction forecasting models may include at least a first time series capacity prediction forecasting model that takes into account a first type of seasonality and trend factors and at least a second time series capacity prediction forecasting model that takes into account a second type of seasonality and trend factors. The first and second types may correspond to different “frequencies” of seasonality and trends. For example, the first type of seasonality and trend factors may correspond to weekly patterns, while the second type of seasonality and trend factors may correspond to daily patterns. It should be noted, however, that the “type” of seasonality and trend factors may result in the same model behaving differently (e.g., detecting different frequencies of seasonality and trends) under different conditions. It is difficult to determine the particular frequency of seasonality and trends that a model will consider under such different conditions).
	Referring to Claim 7, Filho/Kaushik/Bansal/Arndt teaches the system of claim 1, 
	wherein the prediction data is represented as daily trends (Kaushik: Col 4 lines 17- 38 via The capacity modeling module 122 is configured to generate a plurality of model-specific storage resource capacity predictions utilizing the historical storage resource utilization data and respective ones of a plurality of time series capacity prediction forecasting models. The plurality of time series capacity prediction forecasting models may include at least a first time series capacity prediction forecasting model that takes into account a first type of seasonality and trend factors and at least a second time series capacity prediction forecasting model that takes into account a second type of seasonality and trend factors. The first and second types may correspond to different “frequencies” of seasonality and trends. For example, the first type of seasonality and trend factors may correspond to weekly patterns, while the second type of seasonality and trend factors may correspond to daily patterns...).
	Referring to Claim 8, Filho/Kaushik/Bansal/Arndt teaches the system of claim 1, 
	wherein the rhythm component comprises a seasonal subcomponent and a trend subcomponent (Filho: Col 11 lines 32-49 via Such raw data might include, for example, CPU-utilization or memory-utilization statistics of a computer processor, storage-capacity data of a hard drive, a fluctuation in a number of concurrent users, tasks, or processes of a computing resource, network traffic statistics, a description of how network resources are allocated to various types of multimedia content, records of time-dependent or season-dependent fluctuations in usage, system-response times, database-access times, application- response times, communications latency times, ambient temperatures or humidity levels within or external to a device chassis, or power-consumption figures. Many other types of raw data may be gathered, depending on specific needs of each implementation of a system 201. In some embodiments, collected raw data may comprise composite or complex types of data that identify relationships among two or more types of monitored data).
	Referring to Claim 9, Filho/Kaushik/Bansal/Arndt teaches the system of claim 1, wherein the residual component represents noise data (Kaushik: Col 8 lines 36-56 via A capacity prediction algorithm may involve identifying historical storage resource utilization data. The historical storage resource utilization data may be used to forecast storage utilization using various models. The historical storage resource utilization data may be user-specific, or may be for a collection of multiple users. In some cases, the historical storage resource utilization data comprises sampled data, using statistical analysis techniques for taking a subset of data points to identify trends and patterns in a larger set of data points. Before forecasting, the data may be subject to various preprocessing. The historical storage resource utilization data may include real-time storage resource utilization data that is noisy, and the pre-processing may be performed to reduce or eliminate such noise. This may involve, for example, imputing missing values using interpolation, investigating and removing null values, checking for “stationarity” of data (e.g., ensuring that certain statistical properties such as mean, variance, etc. are constant over time), etc. Additional details regarding pre-processing of the historical storage resource utilization data will be described in further detail below).
	Referring to Claim 10, Filho/Kaushik/Bansal/Arndt teaches the system of claim 1, 
	wherein the mitigation response comprises one or more of: notifications, health checks and resource allocation (Kaushik: Col 5 lines 19-55 via in at least For example, a given host agent may comprise a mobile telephone equipped with a mobile application configured to receive alerts from the storage resource capacity modeling framework 102 and to provide an interface for the host agent to select particular remedial measures for responding to the alert or notification. Examples of such remedial measures may include altering the provisioning of storage resources for a particular user. This may include provisioning or allocating additional storage resources to a particular user (e.g., in response to a notification or alert indicating that the currently provisioned storage resource capacity for the user will be exceeded at some designated time, or that the amount of available or free storage resources allocated to the user will fall below some designated threshold, etc.). This may alternatively include removing storage resources from a set of provisioned storage resources of a particular user (e.g., in response to a notification or alert indicating under-utilization of the set of provisioned storage resources) ).
	Regarding Claims 11-20, they are analogous to Claims 1-10 respectively and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2020/0326871 A1) TIERED STORAGE OPTIMIZATION AND MIGRATION
Moreira-Matias et al. (US 2018/0075362 A1) METHOD FOR INCIDENT DETECTION IN A TIME-EVOLVING SYSTEM
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623